Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
The appellant was convicted of manslaughter. The offence was committed on the twenty-second day of March, 1856. On the nineteenth of April, 1856, the act concerning crimes and punishments was amended, and the punishment for various crimes was altered.
It is now contended that there is no law by which the prisoner can be punished. If the old law had been repealed and no provisions made for past offences, then, undoubtedly, he would have to be discharged; but the tenth section of the act of 1856 contains a saving clause, to the effect that nothing contained therein “ shall apply to the trial of persons indicted for offences committed prior to the amended act. In all such cases, the punishment shall be fixed in accordance with the laws heretofore existing.”
v The appellant was indicted, tried, convicted, and sentenced, under the old law. The judgment is regular, and must be affirmed.